DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-7, 10-11 and 14 are pending and the subject of this FINAL Office Action.  Claim 2 is canceled.  Claims 8-9 and 12-13 are indicated as withdrawn, but do not have claim text.  See 37 CFR 1.121; MPEP 714.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	“Sealing element” means any generic material of any generic shape which can provide any generic level of seal (e.g. grommet, plate, gasket, film, etc.).  No specific definition or specific shape or material of the “sealing element” is provided in the claims or specification.
	“Sealing element is substantially complementary in shape to a peripheral geometry of the at least one line” means the line can fit on or in the sealing element.
	Applicants are encouraged to amend the claims to at least specify the “sealing element” material, if not also the shape.
	Part of new claim 14 fails to further define or distinguish the sealing element because it is an intended use: “wherein said sealing element is intended for single use only . . . .”  The following language further defines the method: “. . . and is removed from said at least one line 

Claim Rejection - 35 USC § 112(d) – Failure to Further Limit/Improper Dependent Claim - Withdrawn
	The rejections are withdrawn in light of the amendments to the claims as explained in the Reply, pg. 4.

Claim Rejections - 35 USC § 102/103 - Withdrawn
	The anticipation and obviousness rejections over claims 3-4 are withdrawn in light of the amendments to the claims because NORTHWEST does not teach or suggest “removing the sealing element from the at least one line that has been overmolded in a region,” after “removing from the mold the sealing element together with the at least one line received therein and overmolded in a region” as explained below in the Allowable Subject Matter/Claim Objections section.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1, 5-7 and 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by NORTHWEST (GB967041).
As to claims 1 and 11, NORTHWEST teaches a method for overmolding at least one line, comprising the steps: receiving the at least one line in an opening of a sealing element, wherein the opening of the sealing element is substantially complementary in shape to a peripheral geometry of the at least one line (aperture/grommet/flange/disc 53, 31 or 22 with wires 10; Figs. 4-13); mounting the sealing element on a mold (placing aperture/grommet/flange/disc 53, 31 or 22 with wires on mold 51; Fig. 13, for example); overmolding the at least one line received in the sealing element in a region that is adjacent to the sealing element and delimited by the sealing element (thermoplastic injection molding through inlet 52, for example, in Fig. 13; pg. 3, col. 1 and pg. 3, col. 2 – pg. 4, col. 1); and removing from the mold the sealing element and the at least one line received therein and overmolded in a region (id.).
As to claim 5, NORTHWEST teaches the aperture/grommet/flange/disc 53, 31 or 22 is in plate form in Figures 4-13.
As to claim 6, NORTHWEST teaches the aperture/grommet/flange/disc 53, 31 or 22 is held by the mold (Fig. 4-13).
As to claim 7, NORTHWEST teaches “[a] molten synthetic thermoplastic material which is the same as that of the grommet 22 is then injection moulded into the mould cavity through an inlet 32” (pg. 3, col. 1, ll. 33-37).
	 Response to Arguments
	The Office is not persuaded of error by Applicants argument in the Reply filed 03/03/2021 because all molded lines with electrical conductor (i.e. metal wires) and an 

Claim Rejection - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. § 103(a) as being unpatentable over NORTHWEST, in view of KATSUBE (US 2017/0187144).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar metal molds to the molds of NORTHWEST with a reasonable expectation of success.  
As to claim 1, NORTHWEST teaches the elements of these claims as explained above.
NORTHWEST does not explicitly teach metal mold.  

Thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to apply familiar metal mold techniques to the molds of NORTHWEST with a reasonable expectation of success.  
	Response to Arguments
	The Office is not persuaded of error by Applicants argument in the Reply filed 03/03/2021 because Applicants do not separately argue that the KATSUBE reference is not applicable prior art.  Applicants only argue against NORTHWEST, which arguments are addressed above in the response to anticipation rejections.  Thus, this rejection is maintained.

Allowable Subject Matter/Claim Objections
	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-4 are allowable over the prior art because the prior art fails to teach or suggest removing the sealing element from the at least one line after removing from the mold, including breaking the sealing element off the line.  Instead, KAFER teaches to 
	Claim 14 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).  Here, claim 4 states “The method as claimed in claim 3, wherein the sealing
element is broken in order to remove it from the at least one line that has been overmolded in a region.”  Claim 14 states “The method as claimed in claim 3 wherein said sealing element is intended for single use only and is removed from said at least one line by breaking
it.”  The italicized phrases are identical subject matter.  In claim 4, “that has been overmolded in a region” only states what has already been recited in claim 1 and fails to distinguish claim 4 from claim 14.  Further, in claim 14, “wherein said sealing element is intended for single use only” is intended use that fails to recite any additional steps or structure of the sealing element different from claim 4.  To this end, both claim 4 and claim 14 only recite breaking sealing element and removing from the line.  Thus, claim 14 is a substantial duplicate of claim 4.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743